—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 22, 1997, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
Claimant, a former furniture sales representative, filed an original claim for benefits and established a base period beginning on March 13, 1995 and ending on March 10, 1996. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive benefits because he did not have sufficient weeks of covered employment in his base period. The employer’s owner testified at the hearing that claimant worked on a commission basis from September 1995 to October 1995, *722for a total of eight weeks, during which time claimant made no sales but was reimbursed for his expenses. Introduced at the hearing as corroborative evidence were claimant’s eight weekly expense checks dated September 8, 1995 through October 28, 1995. Based upon the foregoing, we conclude that substantial evidence supports the Board’s decision (see, Labor Law § 527 [1]; Matter of Riberdy [Sweeney], 227 AD2d 712; Matter of Pokorny [Sweeney], 216 AD2d 651). Although claimant testified that he was employed from September 1995 to January 1996, for a total of 22 weeks, evaluation of evidence and issues of witness credibility are for the Board to resolve (see, Matter of Pranzo [Sweeney], 235 AD2d 897).
Cardona, P. J., Mikoll, Yesawich Jr., Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.